Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hall appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) *267(2012) motion for a sentence reduction. Hall sought a reduction based on Amendment 782 to the Sentencing Guidelines, which reduced the offense levels applicable to drug offenses. U.S. Sentencing Guidelines Manual Suppl. to App’x C, Am. 782 (2015). However, because Hall was sentenced as a career offender (a Guidelines range from which the district court departed downward at sentencing), Amendment 782 did not lower his applicable Guidelines range, and he is therefore not eligible for a sentence reduction. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.